Hemphill, Ch. J.
We have the highest respect for the opinion of the Judge who presided in this cause, and his judgment as to the suEeieney of the facts in divorce cases is entitled to great consideration. But in this case there is room for difference of opinion as to the force and effect of the facts, and with some hesitation we feel constrained to adopt a conclusion at variance with that of the Court below.
At the first trial, the jury found on issues made up by the Court. It is not necessary to recapitulate these issues, nor to make any observation in relation to them, except that the general effect of the finding by the jury was in support of the allegations of the plaintiff. A new trial was ordered, and the jury found that the leading facts as set forth in the petition of the plaintiff were fully sustained.
*578From the evidence it appears that the plaintiff had been delicately raised, and accustomed to kind and tender treatment ; that shortly after marriage, and while residing at the house of the defendant’s father, the conduct of the husband became cool and unkind towards her, manifesting indifference and habitual ill-will, and of such a nature as to occasion constant distress and wretchedness of mind ; that after persisting for some months in this deliberate course of unkindness, evincing throughout a want of love and affection for his wife, he finally assaulted her, and, after being guilty of the unmanly and cruel act of throwing his hat in her face, he left the house and place, and has ever since wholly deserted his wife, refusing all attempts of friends at reconciliation, declaring that he had no affection for his wife and never had, and evincing a determined purpose not to live with her again. The wife was thus left without any means of support, and without a home of her own. She staid for some months after he left, at the house of his father ; then from place to place, and is now residing at her father’s house. The facts show deliberate, continued unkindness, much ill will, a total want of love and affection, and a most unmanly and cruel act of outrage upon the person of the wife.
It is quite apparent that the affection of the husband, if he ever had any, for his wife, has changed to bitterness, and to a state of feeling akin to absolute hatred ; that all the ends of the marriage have been and will continue to be frustrated by the misconduct and settled ill will of the husband, and that the wife might, from the circumstances, with much reason apprehend danger to herself from future cohabitation, if that were at all possible or probable.
And we may notice here, though somewhat out of its place, that the conduct of the wife was exemplary, and, as said by one of the witnesses, generally pleasant towards her husband.
We conceive that the ill treatment by the husband, as shown by the evidence, was of such a nature as in the terms of the *579Statute, to render their living together insupportable, and it is therefore ordered that the judgment be reversed and a decree be entered granting the divorce in conformity with the prayer of the petition.
Reversed and reformed.